Order filed June 19, 2014




                                  In The

                   Fourteenth Court of Appeals
                               ____________

                            NO. 14-12-00879-CR
                            NO. 14-12-00880-CR
                               ____________

           MACIEL DELOSANGELES SANDOVAL, Appellant

                                    V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 262nd District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1309686 & 1357622

                                 ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the originals of State’s exhibit 219, a
911 tape, State's exhibit 222, a DVD, and State's exhibit 223, a DVD.

      The clerk of the 262nd District Court is directed to deliver to the clerk of this
court the original of State’s exhibit 219, a 911 tape, State's exhibit 222, a DVD,
and State's exhibit 223, a DVD, on or before July 3, 2014. The clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to
return the original of State’s exhibit 219, a 911 tape, State's exhibit 222, a DVD,
and State's exhibit 223, a DVD, to the clerk of the 262nd District Court.



                                               PER CURIAM